DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 
Status of the Application
Claims 26-32 and 39-77 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-30, 39-49 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Godavarti (WO2006/138553 A2; as provided by the applicant on IDS dated 04/03/2019). 
Determining the scope and contents of the prior art
Godavarti discloses purification of proteins by contacting the sample on a solid phase comprising silica (silica-containing surface), such as silica glass, gel etc., in presence of a buffer comprising divalent metal ion salt such as MgCl2, CaCl2 etc. at a concentration such as 2M, 3M ---5M etc. (high salt concentration) and pH from about 4 to about 8 (during binding and washing of column), in absence of any phenol, separating the silica-containing surface comprising protein from other components of the sample and pH of about 2 to about 6.5 during elution (pages 3, 4, 5, 7 lines 18-27, 11, 12 lines 25-31, 13; Claims). Page 10, lines 23-34; page 11; page 17, lines 15-25 teaches that protein sample may come from any biological origin after separation steps such as extraction, precipitation etc. with impurities such as nucleic acids (DNA and/or RNA) (thus prior to carrying out purification of proteins), lysed fragments etc. (i.e. the sample may contain only protein or with DNA and/or RNA). Page 17, lines 26-34, page 18, pages 36-48 examples and Claims teaches that the sample is loaded on the solid phase using a loading buffer same as equilibration buffer (for packing the column) comprising 0.15M NaCl, followed by washing the column with a buffer (i.e. washing to remove biomolecules or other components bound non-specifically to the silica-containing surface)  (see page 14 also, lines 5-10) comprising divalent metal ions MgCl2, CaCl2 at a concentration such as 2M, 3M, 5M etc. and pH from about 4 to about 8 for removing debris or impurities such as DNA etc. Since NaCl is present in loading or equilibration buffer during washing of impurities with divalent metal ion comprising buffer, the sample bound to silica-surface is expected to come in touch with a buffer system comprising divalent metal ion salt MgCl2, CaCl2 and NaCl (with a concentration greater than 2M).  The cited prior art provides an example wherein the buffer used for equilibration and loading comprises 0.75-2.0M NaCl and then column is washed, i.e. the protein bound to the solid surface is in contact with the wash buffer comprising MgCl2, CaCl2 etc. concentration such as 2M, 3M, 5M etc. and pH from about 4 to about 8 (page 18, lines 15-32 and page 19; Claims).  Pages 36-37, Example 1, teaches equilibration of column with buffer comprising NaCl and loading sample followed by washing column with buffer comprising 1M NaCl and with different buffer systems as in Table 3 with divalent salts such as 2M MgCl2 at pH 4.5 (entry 5) or 2.5M calcium chloride at pH 7.5 (entry 7). Since the sample is loaded with NaCl and washed 2M MgCl2 at pH 4.5 or 2.5M calcium chloride, the target protein bound to the solid surface came in contact with divalent metal ion salt and NaCl comprising target protein.  Page 13, last three lines teaches that for pH of about 4, buffers such as sodium acetate, citrate may be useful. Page 14 teaches that elution is carried out using higher pH buffers. 
Since the cited prior art teaches binding of all the target protein to the solid surface, the cited prior art meets limitation of claim 27. 
With regard to limitations of claims 44 and 45-since the cited prior art teaches same conditions of buffer pH of 4 and silica-containing surface, amount of protein bound is also expected to be same, whether recognized by the cited prior art or not.
Ascertaining the differences between the prior art and the claims at issue
Godavarti teaches purification of proteins by contacting the sample on a solid phase comprising silica (silica-containing surface) in presence of a buffer comprising divalent metal ion salt such as MgCl2, CaCl2 etc. at a concentration such as 2M, 3M ---5M etc. (high salt concentration) and pH from about 4 to about 8 (during binding and washing of column) separating the silica-containing surface comprising protein from other components of the sample and pH of about 2 to about 6.5 during elution. The cited prior art differs with respect to not teaching pH of less than 4, such as 3.8 during binding. 
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of pH of less than 4, such as 3.8 during binding-the cited prior art teaches pH of 4 during binding close to less than 4.
	The case law has established that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore the cited prior art meets limitation of instant claims.
  Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Godavarti teaches purification of proteins by contacting the sample on a solid phase comprising silica (silica-containing surface) in presence of a buffer comprising divalent metal ion salt such as MgCl2, CaCl2 etc. at a concentration such as 2M, 3M ---5M etc. (high salt concentration) and pH from about 4 to about 8 (during binding and washing of column) separating the silica-containing surface comprising protein from other components of the sample and pH of about 2 to about 6.5 during elution. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that binding of proteins on silica-containing surface may be achieved by a buffer of pH close to 4.0 and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation.


Claims 26-32, 39-71, 73 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Godavarti (WO2006/138553 A2; as provided by the applicant on IDS dated 04/03/2019) and Forman (US 9,051,563 B2) in combination. 
Determining the scope and contents of the prior art
Godavarti discloses purification of proteins by contacting the sample on a solid phase comprising silica (silica-containing surface), such as silica glass, gel etc., in presence of a buffer comprising divalent metal ion salt such as MgCl2, CaCl2 etc. at a concentration such as 2M, 3M ---5M etc. (high salt concentration) and pH from about 4 to about 8 (during binding and washing of column) separating the silica-containing surface comprising protein from other components of the sample and pH of about 2 to about 6.5 during elution (pages 3, 4, 5, 7 lines 18-27, 11, 12 lines 25-31, 13; Claims). Page 10, lines 23-34; page 11; page 17, lines 15-25 teaches that protein sample may come from any biological origin after separation steps such as extraction, precipitation etc. with impurities such as nucleic acids (DNA and/or RNA) (thus prior to carrying out purification of proteins), lysed fragments etc. (i.e. the sample may contain only protein or with DNA and/or RNA). Page 17, lines 26-34, page 18, pages 36-48 examples and Claims teaches that the sample is loaded on the solid phase using a loading buffer same as equilibration buffer (for packing the column) comprising 0.15M NaCl, followed by washing the column with a buffer (i.e. washing to remove biomolecules or other components bound non-specifically to the silica-containing surface)  (see page 14 also, lines 5-10) comprising divalent metal ions MgCl2, CaCl2 at a concentration such as 2M, 3M, 5M etc. and pH from about 4 to about 8 for removing debris or impurities such as DNA etc. Since NaCl is present in loading or equilibration buffer during washing of impurities with divalent metal ion comprising buffer, the sample bound to silica-surface is expected to come in touch with a buffer system comprising divalent metal ion salt MgCl2, CaCl2 and NaCl (with a concentration greater than 2M).  The cited prior art provides an example wherein the buffer used for equilibration and loading comprises 0.75-2.0M NaCl and then column is washed, i.e. the protein bound to the solid surface is in contact with the wash buffer comprising MgCl2, CaCl2 etc. concentration such as 2M, 3M, 5M etc. and pH from about 4 to about 8 (page 18, lines 15-32 and page 19; Claims).  Pages 36-37, Example 1, teaches equilibration of column with buffer comprising NaCl and loading sample followed by washing column with buffer comprising 1M NaCl and with different buffer systems as in Table 3 with divalent salts such as 2M MgCl2 at pH 4.5 (entry 5) or 2.5M calcium chloride at pH 7.5 (entry 7). Since the sample is loaded with NaCl and washed 2M MgCl2 at pH 4.5 or 2.5M calcium chloride, the target protein bound to the solid surface came in contact with divalent metal ion salt and NaCl comprising target protein.  Page 13, last three lines teaches that for pH of about 4, buffers such as sodium acetate, citrate may be useful. Page 14 teaches that eleution is carried out using higher pH buffers. 
Since the cited prior art teaches binding of all the target protein to the solid surface, the cited prior art meets limitation of claim 27. 
With regard to limitations of claims 44 and 45-since the cited prior art teaches same conditions of buffer pH of 4 and silica-containing surface, amount of protein bound is also expected to be same, whether recognized by the cited prior art or not.
Ascertaining the differences between the prior art and the claims at issue
Godavarti teaches purification of proteins by contacting the sample on a solid phase comprising silica (silica-containing surface) in presence of a buffer comprising divalent metal ion salt such as MgCl2, CaCl2 etc. at a concentration such as 2M, 3M ---5M etc. (high salt concentration) and pH from about 4 to about 8 (during binding and washing of column) separating the silica-containing surface comprising protein from other components of the sample and pH of about 2 to about 6.5 during elution. The cited prior art differs with respect to not teaching pH of less than 4, such as 3.8 during binding; lysis step prior to step a; step a comprises binding of RNA and proteins with no DNA and step b separation of bound RNA and/or protein and/or binding of DNA; centrifuging after step a; prior to step a, steps (i)-(iv) of claim 59, i.e. binding DNA, separation of DNA etc., elution conditions of protein or DNA. 
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of pH of less than 4, such as 3.8 during binding-the cited prior art teaches pH of 4 during binding close to less than 4.
	The case law has established that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore the cited prior art meets limitation of instant claims.
With regard to differences of lysis step; step a comprises binding of RNA and proteins with no DNA and step b separation of bound RNA and/or protein and/or binding of DNA; centrifuging after step a; prior to step a, steps (i)-(iv) of claim 59, i.e. binding DNA, separation of DNA etc., elution conditions of protein or DNA-  Godavarti teaches that protein sample may come from any biological origin after separation steps such as extraction, precipitation, purification etc. with impurities such as nucleic acids (DNA and/or RNA) (prior to carrying out purification of proteins), lysed fragments etc. (i.e. the sample may contain only protein or with DNA and/or RNA), but is silent about details of purification, or extraction in case the same sample comprise DNA or RNA or both.
This deficiency is cured by Forman.
In the same field of endeavor, Forman teaches purification of DNA or RNA or both, (before separation of protein), sequentially or simultaneously, comprising lysing of biological sample with guanidinium thiocyante followed by contacting the sample with binding buffer with guanidinium thiocyanate 4-5M (i.e. greater than 1M) (comprising DNA and/or RNA and protein) with silica-based surface, such as beads, magnetic beads, fibers etc., (col 4), at a pH of about 4.0, such as 3.5 etc. (col 2 lines 16-43), centrifugation of silica-based surface, wherein DNA is separated via binding to silica surface followed by elution, the unbound sample with RNA and protein then separated using second round of binding with silica-based surface followed by elution and separation of RNA and protein (for discarding or analysis) (col 7, step E) (abstract, Figures,  col 1-10, especially col 6-8). Col 7 further teaches washing the silica surface and elution conditions such as using detergents, DEPC treated water, RNase free water etc.
Thus based on the guidance provided by Godavarti, and Forman, it would have been prima facie obvious to a person of ordinary skill in the art that the sample comprising target protein may be obtained using steps such as lysis, separation of DNA, RNA etc., centrifugation as taught by Forman. 

  Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Godavarti teaches purification of proteins by contacting the sample on a solid phase comprising silica (silica-containing surface) in presence of a buffer comprising divalent metal ion salt such as MgCl2, CaCl2 etc. at a concentration such as 2M, 3M ---5M etc. (high salt concentration) and pH from about 4 to about 8 (during binding and washing of column) separating the silica-containing surface comprising protein from other components of the sample and pH of about 2 to about 6.5 during elution. Forman teaches purification of DNA or RNA or both, (before separation of protein), sequentially or simultaneously, comprising lysing of biological sample with guanidinium thiocyante followed by contacting the sample (comprising DNA and/or RNA and protein) with silica-based surface, such as beads, magnetic beads, fibers etc., (col 4), at a pH of about 4.0, such as 3.5 etc. (col 2 lines 16-43), centrifugation of silica-based surface.
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the sample obtained after lysis and separation of DNA and /or RNA may concurrently be useful in protein purification by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. Allowable subject matter
Claims 72 and 74 presents allowable subject matter as the prior art fails to teach steps of claims 72 and 74.
Objection
Claims 72 and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Amendment and remarks, filed on 02/10/2021 is fully considered but not found persuasive.
 Applicant argues that the cited prior art fails to teach any loading or equilibration buffer of pH of about 4.0 or less and provides examples:

    PNG
    media_image1.png
    239
    627
    media_image1.png
    Greyscale

This is not found persuasive as Godavarti teaches pH of 4 during binding close to about 4 or less than 4, such as 3.8.
	The case law has established that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore the cited prior art meets limitation of instant claims.
		The Examiner agrees that Godavarti doesn’t teaches examples with pH of 4 and this is why the rejection is obvious and not an anticipation rejection. Godavarti’s teaching that the pH of the buffer may be about 4.0, gives guidance to a person of an ordinary skill in the art that the pH of the buffer may be close 4.0. Preferred embodiment or examples taught by the cited prior art doesn’t preclude all the teachings provided by the cited prior art. 
	
Applicant argues that Godavarti ‘s method is related to purification of Fc region-containing protein  by using an Fc binding agent, i.e.  with specific affinity and not the non-specific binding of proteins of the instant claims to remove protein impurities and thus teaches away from the instant claims of non-specific binding including proteins.
		This is not found persuasive because Godavarti teaches general protein purification and specific teachings with preferred embodiments and examples using Fc region-containing protein and such teaching doesn’t preclude all the teachings provided by the cited prior art. Further, teaching purification of a specific protein is not a teaching away as the instant claims (1) uses “comprising”; (2) includes purification of both specific and non-specific proteins; (3) silica of the instant claims is also open to include any binding agent, affinity agent etc. on silica or in the buffer.
Applicant argued about the binding mechanism of Fc region-containing protein and argued that a person of ordinary skill in the art would not have been motivated to lower the pH during binding of proteins to a solid support in view that low pH values lead to elution of the target protein.
This is not found persuasive as Godavarti teaches general protein purification binding close to about pH 4 and higher values and specific teachings with preferred embodiments and examples using Fc region-containing protein and (1) such teaching doesn’t preclude all the teachings provided by the cited prior art; (2) binding mechanism of a general protein is expected to be same as in the instant application. Further, regarding elution conditions of lower pH, applicant is arguing over a limitation not recited in the instant claims. The instant claims also includes both lower and higher pH values for elution. 
The rest of Applicant’s argument is moot in view of new rejection as set forth above.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623